This Application, Having Been Filed On or After March 16, 2013,
is Being Examined under the First Inventor to File Provisions of the AIA 
DETAILED ACTION
Double Patenting
The terminal disclaimer dated 27 January 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10407769 B2 (Rudolph'769), filed 18 March 2016 and issued 10 September 2019, has been reviewed and is accepted.  The terminal disclaimer has been recorded.
REASONS FOR ALLOWANCE
Claims 1-7 are allowed.  The following is an examiner's statement of reasons for allowance:
Regarding independent claim 1, the prior art of record specifically neither discloses nor suggests, in combination with the other recited limitations, method of densifying carbon fiber preforms involving:
disposing a plurality of second carbon fiber preforms in a graphite susceptor and circumferentially about a first carbon fiber preform, the plurality of second carbon fiber preforms being located on a plurality of support plates located circumferentially about the first carbon fiber preform,
each second carbon fiber preform of the plurality of second carbon fiber preforms located on a support plate of a plurality of support plates, and
each support plate including support posts extending axially from 
disposing a plurality of graphite panels within the graphite susceptor and circumferentially about the first carbon fiber preform, the graphite panels located radially between the first carbon fiber preform and the plurality of second carbon fiber preforms,
the disposing the plurality of graphite panels within the graphite susceptor and circumferentially about the first carbon fiber preform includes coupling each graphite panel of the plurality of graphite panels to a pair of the support posts, each pair of the support posts comprising a first support post defining a first slot and a second support post defining a second slot, and
the coupling each graphite panel to the pair of the support posts includes sliding the graphite panel into the first slot and the second slot.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stanislav Antolin whose telephone number is (313) 446-4885.  The examiner can normally be reached on Mon-Fri 08:00-17:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/Stanislav Antolin/
Examiner, Art Unit 1716

/Jeffrie R Lund/Primary Examiner, Art Unit 1716